
	
		II
		Calendar No. 950
		110th CONGRESS
		2d Session
		S. 381
		[Report No. 110–452]
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2007
			Mr. Inouye (for himself,
			 Mr. Stevens, Mr. Levin, Mr.
			 Leahy, Ms. Murkowski,
			 Mr. Akaka, Mr.
			 Bennett, Mr. Lieberman,
			 Mr. Carper, Mr.
			 Feingold, Mr. Sanders,
			 Mr. Biden, and Mrs. Feinstein) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			September 11, 2008
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To establish a fact-finding Commission to
		  extend the study of a prior Commission to investigate and determine facts and
		  circumstances surrounding the relocation, internment, and deportation to Axis
		  countries of Latin Americans of Japanese descent from December 1941 through
		  February 1948, and the impact of those actions by the United States, and to
		  recommend appropriate remedies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commission on Wartime Relocation and
			 Internment of Latin Americans of Japanese Descent
			 Act.
		2.Findings and
			 purpose
			(a)FindingsBased on a preliminary study published in
			 December 1982 by the Commission on Wartime Relocation and Internment of
			 Civilians, Congress finds the following:
				(1)During World War II, the United
			 States—
					(A)expanded its internment program and
			 national security investigations to conduct the program and investigations in
			 Latin America; and
					(B)financed relocation to the United States,
			 and internment, of approximately 2,300 Latin Americans of Japanese descent, for
			 the purpose of exchanging the Latin Americans of Japanese descent for United
			 States citizens held by Axis countries.
					(2)Approximately 2,300 men, women, and
			 children of Japanese descent from 13 Latin American countries were held in the
			 custody of the Department of State in internment camps operated by the
			 Immigration and Naturalization Service from 1941 through 1948.
				(3)Those men, women, and children
			 either—
					(A)were arrested without a warrant, hearing,
			 or indictment by local police, and sent to the United States for internment;
			 or
					(B)in some cases involving women and children,
			 voluntarily entered internment camps to remain with their arrested husbands,
			 fathers, and other male relatives.
					(4)Passports held by individuals who were
			 Latin Americans of Japanese descent were routinely confiscated before the
			 individuals arrived in the United States, and the Department of State ordered
			 United States consuls in Latin American countries to refuse to issue visas to
			 the individuals prior to departure.
				(5)Despite their involuntary arrival, Latin
			 American internees of Japanese descent were considered to be and treated as
			 illegal entrants by the Immigration and Naturalization Service. Thus, the
			 internees became illegal aliens in United States custody who were subject to
			 deportation proceedings for immediate removal from the United States. In some
			 cases, Latin American internees of Japanese descent were deported to Axis
			 countries to enable the United States to conduct prisoner exchanges.
				(6)Approximately 2,300 men, women, and
			 children of Japanese descent were relocated from their homes in Latin America,
			 detained in internment camps in the United States, and in some cases, deported
			 to Axis countries to enable the United States to conduct prisoner
			 exchanges.
				(7)The Commission on Wartime Relocation and
			 Internment of Civilians studied Federal actions conducted pursuant to Executive
			 Order 9066 (relating to authorizing the Secretary of War to prescribe military
			 areas). Although the United States program of interning Latin Americans of
			 Japanese descent was not conducted pursuant to Executive Order 9066, an
			 examination of that extraordinary program is necessary to establish a complete
			 account of Federal actions to detain and intern civilians of enemy or foreign
			 nationality, particularly of Japanese descent. Although historical documents
			 relating to the program exist in distant archives, the Commission on Wartime
			 Relocation and Internment of Civilians did not research those documents.
				(8)Latin American internees of Japanese
			 descent were a group not covered by the Civil Liberties Act of 1988 (50 U.S.C.
			 App. 1989b et seq.), which formally apologized and provided compensation
			 payments to former Japanese Americans interned pursuant to Executive Order
			 9066.
				(b)PurposeThe purpose of this Act is to establish a
			 fact-finding Commission to extend the study of the Commission on Wartime
			 Relocation and Internment of Civilians to investigate and determine facts and
			 circumstances surrounding the relocation, internment, and deportation to Axis
			 countries of Latin Americans of Japanese descent from December 1941 through
			 February 1948, and the impact of those actions by the United States, and to
			 recommend appropriate remedies, if any, based on preliminary findings by the
			 original Commission and new discoveries.
			3.Establishment of the
			 commission
			(a)In
			 generalThere is established
			 the Commission on Wartime Relocation and Internment of Latin Americans of
			 Japanese descent (referred to in this Act as the
			 Commission).
			(b)CompositionThe Commission shall be composed of 9
			 members, who shall be appointed not later than 60 days after the date of
			 enactment of this Act, of whom—
				(1)3 members shall be appointed by the
			 President;
				(2)3 members shall be appointed by the Speaker
			 of the House of Representatives, on the joint recommendation of the majority
			 leader of the House of Representatives and the minority leader of the House of
			 Representatives; and
				(3)3 members shall be appointed by the
			 President pro tempore of the Senate, on the joint recommendation of the
			 majority leader of the Senate and the minority leader of the Senate.
				(c)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. A vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment was made.
			(d)Meetings
				(1)First
			 meetingThe President shall
			 call the first meeting of the Commission not later than the later of—
					(A)60 days after the date of enactment of this
			 Act; or
					(B)30 days after the date of enactment of
			 legislation making appropriations to carry out this Act.
					(2)Subsequent
			 meetingsExcept as provided
			 in paragraph (1), the Commission shall meet at the call of the
			 Chairperson.
				(e)QuorumFive members of the Commission shall
			 constitute a quorum, but a lesser number of members may hold hearings.
			(f)Chairperson and
			 vice chairpersonThe
			 Commission shall elect a Chairperson and Vice Chairperson from among its
			 members. The Chairperson and Vice Chairperson shall serve for the life of the
			 Commission.
			4.Duties of the
			 Commission
			(a)In
			 generalThe Commission
			 shall—
				(1)extend the study of the Commission on
			 Wartime Relocation and Internment of Civilians, established by the Commission
			 on Wartime Relocation and Internment of Civilians Act—
					(A)to investigate and determine facts and
			 circumstances surrounding the United States' relocation, internment, and
			 deportation to Axis countries of Latin Americans of Japanese descent from
			 December 1941 through February 1948, and the impact of those actions by the
			 United States; and
					(B)in investigating those facts and
			 circumstances, to review directives of the United States armed forces and the
			 Department of State requiring the relocation, detention in internment camps,
			 and deportation to Axis countries of Latin Americans of Japanese descent;
			 and
					(2)recommend appropriate remedies, if any,
			 based on preliminary findings by the original Commission and new
			 discoveries.
				(b)ReportNot later than 1 year after the date of the
			 first meeting of the Commission pursuant to section 3(d)(1), the Commission
			 shall submit a written report to Congress, which shall contain findings
			 resulting from the investigation conducted under subsection (a)(1) and
			 recommendations described in subsection (a)(2).
			5.Powers of the
			 Commission
			(a)HearingsThe Commission or, at its direction, any
			 subcommittee or member of the Commission, may, for the purpose of carrying out
			 this Act—
				(1)hold such public hearings in such cities
			 and countries, sit and act at such times and places, take such testimony,
			 receive such evidence, and administer such oaths as the Commission or such
			 subcommittee or member considers advisable; and
				(2)require, by subpoena or otherwise, the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, documents, tapes, and materials as
			 the Commission or such subcommittee or member considers advisable.
				(b)Issuance and
			 enforcement of subpoenas
				(1)IssuanceSubpoenas issued under subsection (a) shall
			 bear the signature of the Chairperson of the Commission and shall be served by
			 any person or class of persons designated by the Chairperson for that
			 purpose.
				(2)EnforcementIn the case of contumacy or failure to obey
			 a subpoena issued under subsection (a), the United States district court for
			 the judicial district in which the subpoenaed person resides, is served, or may
			 be found may issue an order requiring such person to appear at any designated
			 place to testify or to produce documentary or other evidence. Any failure to
			 obey the order of the court may be punished by the court as a contempt of that
			 court.
				(c)Witness
			 allowances and feesSection
			 1821 of title 28, United States Code, shall apply to witnesses requested or
			 subpoenaed to appear at any hearing of the Commission. The per diem and mileage
			 allowances for witnesses shall be paid from funds available to pay the expenses
			 of the Commission.
			(d)Information
			 from Federal agenciesThe
			 Commission may secure directly from any Federal department or agency such
			 information as the Commission considers necessary to perform its duties. Upon
			 request of the Chairperson of the Commission, the head of such department or
			 agency shall furnish such information to the Commission.
			(e)Postal
			 servicesThe Commission may
			 use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.
			6.Personnel and
			 administrative provisions
			(a)Compensation of
			 membersEach member of the
			 Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code, for each day (including travel time) during which
			 such member is engaged in the performance of the duties of the Commission. All
			 members of the Commission who are officers or employees of the United States
			 shall serve without compensation in addition to that received for their
			 services as officers or employees of the United States.
			(b)Travel
			 expensesThe members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under subchapter I
			 of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the
			 Commission.
			(c)Staff
				(1)In
			 generalThe Chairperson of
			 the Commission may, without regard to the civil service laws and regulations,
			 appoint and terminate the employment of such personnel as may be necessary to
			 enable the Commission to perform its duties.
				(2)CompensationThe Chairperson of the Commission may fix
			 the compensation of the personnel without regard to chapter 51 and subchapter
			 III of chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates, except that the rate of pay for the
			 personnel may not exceed the rate payable for level V of the Executive Schedule
			 under section 5316 of such title.
				(d)Detail of
			 government employeesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement, and such detail shall be without interruption or loss of civil
			 service status or privilege.
			(e)Procurement of
			 temporary and intermittent servicesThe Chairperson of the Commission may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.
			(f)Other
			 administrative mattersThe
			 Commission may—
				(1)enter into agreements with the
			 Administrator of General Services to procure necessary financial and
			 administrative services;
				(2)enter into contracts to procure supplies,
			 services, and property; and
				(3)enter into contracts with Federal, State,
			 or local agencies, or private institutions or organizations, for the conduct of
			 research or surveys, the preparation of reports, and other activities necessary
			 to enable the Commission to perform its duties.
				7.TerminationThe Commission shall terminate 90 days after
			 the date on which the Commission submits its report to Congress under section
			 4(b).
		8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary to carry out this Act.
			(b)AvailabilityAny sums appropriated under the
			 authorization contained in this section shall remain available, without fiscal
			 year limitation, until expended.
			
	
		September 11, 2008
		Reported without amendment
	
